DETAILED ACTION

Election/Restrictions
(Applicant is required to elect one Species and one Sub-Species)

REQUIREMENT FOR UNITY OF INVENTION
1.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
2.	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or

(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.

SPECIES and SUB-SPECIES
3.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A:	Subject matter of Figs. 1, 2A-C, 3A-B comprising a sensor device, wherein an area of recognition element area above a gate is within a well adjacent to interdigitated source and drain patterns.
Species B:	Subject matter of Figs. 2A-C, 3A-B, 5 comprising a similar device as species A but having at least three gate electrode and recognition element areas and one bare gold layer on four sides of an interdigitated source and drain patterns.
Species C:	Subject matter of Figs. 2A-C, 3A-B, 5A-B comprising a similar device as species B but having seven gate electrodes and recognition element areas and a single bare gold layer circularly surrounding a different shape interdigitated source and drain patterns.

	The sub-species are as follows:	Sub-Species I:	Subject matter of Fig. 2 comprising an upper surface of a substrate which is coplanar with a bottom surface of source and drain channels and bottom surface of a gate electrode
	Sub-Species II:	Subject matter of Fig. 2D comprising an upper surface of a substrate which is coplanar with a bottom surface of source and drain channels, but a lower surface of a gate electrode is below the upper surface of the substrate.

4.	The species and sub-species of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species and sub-species as described supra do not share the same or corresponding technical feature as represented in the respective figures and written description as detailed above.
Furthermore, the species and sub-species lack unity of invention because the technical feature of the groups is not a special technical feature as it does not make a contribution over the prior art Hwang et al. (US 2010/0065892 A1), hereinafter as Hwang.
Hwang discloses a field effect transistor sensor (see Figs. 1-4B and [0013] “MOSFET bio-sensor”) including:
	- a substrate (element 1, see [0027] “substrate 1”);
	- a source electrode (laterally outer portion of element 3, see [0027] “source region 3”);
	- a drain electrode (laterally outer portion of element 4, see [0027] “drain region 4”);
	- a gate electrode (element 6, see [0027] “gate electrode 6”) functionalized with a layer of biological recognition elements (see in particular Fig. 3 elements 7, 7’ and see [0027] “probe molecules 7”, [0032] “probe molecules 7 and 7’”);
	- a source-drain channel (inner portion of elements 3,4, see [0027] “channel 2”;
Note, the interpretation is taken in light of the Applicant’s specification which shows the source-drain channel are different portions of a same element which are connected to and extend from the source and drain patterns respectively; furthermore, the manner in which the claim is currently recited does not require for the source-drain channel to be connected to both of the source electrode and the drain electrode, and also does not specify a particular shape);
	- a semiconductor layer (element 2, see [0027] “channel 2”); and
	the layer of biological recognition elements patterned into a plurality of uncoupled domains (see Fig. 2 each of the areas of element 5 which separates portions of element 6,6’).

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

6.	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the 

7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Monday - Thursday; 7:30am - 5:00pm, Mountain Time (MT). Examiner Samuel Park can also be reached through fax at 571-270-9772.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818